Citation Nr: 1143174	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-16 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUES

1.  Entitlement to an initial compensable evaluation for the service-connected alopecia.  

2.  Entitlement to service connection for a bilateral foot disorder.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty between July 1984 to April 1988 and from June 1988 to March 1994.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2002 RO rating decision, a September 2005 RO rating decision, and an October 2007 RO rating decision.  

By way of background, the June 2002 RO rating decision granted service connection for alopecia, and assigned a noncompensable evaluation, effective on March 11, 1994.  The Veteran filed his Notice of Disagreement (NOD) with this decision in July 2002, and a Statement of the Case (SOC) was issued in August 2002.  The Veteran filed his VA Form 9, Appeal to Board of Veterans' Appeals, in November 2002.  

In a September 2005 rating decision, the RO assigned an increased rating of 50 percent for the service-connected posttraumatic stress disorder (PTSD), and denied service connection for benign essential tremor, left hand; benign essential tremor, right hand; pes planus and hammertoes, bilateral; a skin disorder due to undiagnosed illness; and a sleep condition with associated nightmares due to undiagnosed illness, as well as the Veteran's petition to reopen the claims of service connection for fibromyalgia, loss of appetite due to undiagnosed illness, painful urination due to undiagnosed illness, irritable bowel syndrome, and chronic fatigue syndrome, along with a total disability evaluation based upon individual unemployability by reason of service-connected disability (TDIU).  

The Veteran filed his NOD with this decision in October 2005; however, in a statement received in January 2007, the Veteran's representative indicated that the Veteran wished to withdraw all of the issues on appeal except for the claim for compensable evaluation for the service-connected alopecia and the claim of service connection for a bilateral foot disorder.  

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a statement received in July 2007, the Veteran's representative indicated that the wished to file a claim for an increased evaluation for the service-connected PTSD.  However, in a statement dated in August 2007, the Veteran withdrew this claim as well.  

The October 2007 RO rating decision continued to deny the claim of service connection for a bilateral foot disorder.  

During the course of his appeal, the Veteran requested a hearing with the Board.  A statement from the Veteran's representative, dated in August 2007, indicates that he wished to withdraw the hearing request.  Thus, the hearing request is withdrawn.  See 38 C.F.R. § 20.704 (2011).  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

The Veteran contends that his current bilateral foot disorder had its onset in service.  Further, he asserts that an initial compensable evaluation is warranted for the service-connected alopecia.  

With respect to the claim of service connection, a June 1988 Report of Medical Examination for the purpose of enlistment noted findings of mild pes planus and hammer toe deformity.  

At a May 1996 hearing, the Veteran reported that he occasionally experienced numbness and tingling in his toes.  

A VA joints examination, in July 1998, noted that the Veteran reported that his feet felt fine and that he had no difficulty or injury involving either foot.  The examination noted findings of a full painless range of motion of both feet, a normal range of motion of both ankles, and a normal gait.  

The examiner observed no evidence of deformity, hallux valgus, clawing, hammering of the toes, or evidence of an intradigital neuroma in the left foot.  The Veteran was diagnosed with normal right and left feet.  

A VA foot examination, in September 2004, noted the Veteran's complaint of bilateral heel pain, more severe on the right.  He reported having experienced foot pain for more than 10 years that was getting worse.  He denied in-service treatment for a bilateral foot disorder, but noted that over the years he had used over-the-counter inserts and ibuprofen for pain.  

The Veteran was diagnosed with pes planus deformity, left foot moderate and right foot mild, and with hammer toe deformities, 2 to 5, bilaterally.   

A statement from a private podiatrist, dated in October 2006, reported that the Veteran was first treated for severe pain in both heels in August 2006 and that a diagnostic ultrasound confirmed a diagnosis of severe plantar fasciitis of both feet, along with bilateral heel spur syndrome, and bilateral bursitis.  

Significantly, a subsequent statement from the October 2006 private podiatrist, dated in February 2007, expressed the opinion that the Veteran's feet disorder was chronic in nature and that it was possible that he had his podiatric condition while serving in the Navy as a quartermaster due to his specific duties that required him to stand for prolonged periods of time.  

The Board notes that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

Based on this record, the Board finds that a VA examination is required to address the nature and likely etiology of the claimed bilateral foot disability, once action has been taken to ensure that all relevant and existing evidence has been added to the claims file.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the claim for an increased rating, a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In addition, a Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Notably, the Veteran was last afforded a VA examination to evaluate his alopecia in July 2004.  This examination included a diagnosis of no evidence of any alopecia areata or dermatitis with a normal scalp and no functional impairment.  

As the Veteran's current complaints of having alopecia have not been addressed by a VA examination in the past several years, further development is required.  

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, VA must obtain any outstanding records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

In addition, the record indicates that the Veteran has applied for benefits from the Social Security Administration (SSA).  When the VA is put on notice of the existence of SSA records which have the reasonable possibility of substantiating the Veteran's claim for benefits it must seek to obtain those records before proceeding with the appeal.  See Golz v. Shinkseki, 590 F.3d 1317 (Fed. Cir. 2010).  There is no evidence of VA having made efforts to obtain these records.  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of all outstanding VA or non-VA treatment records referable to the claimed bilateral foot condition and the service-connected alopecia.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  The RO should take all indicated action in order to obtain copies of records referable to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim and associate those records with the claims file.  

3.  The RO then should schedule the Veteran for a VA examination to determine the current severity of the service-connected alopecia.  

Prior to examining the Veteran, the examiner must review the entire claims file, including a complete copy of this remand.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  

The examiner should set forth in the report all examination findings and the complete rationale for any conclusions reached.  Specific information is needed to assess the severity of the disability in accordance with the applicable diagnostic criteria for evaluating diseases of the skin.  

In this regard, the examiner should provide information as to the percentage of the exposed areas of the body affected by the Veteran's alopecia, and should note if topical therapy, immunosuppressive drugs, to include corticosteroids, or systemic therapy is required and, if so, for how long.  

Further, the examiner should comment on the extent to which the service-connected alopecia impairs the Veteran's ability to engage in the activities incident to daily living.   

4.  The RO should also schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed bilateral foot disorder.  

Prior to examining the Veteran, the examiner must review the entire claims file, including a complete copy of this remand.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  

After examining the Veteran and reviewing the entire record, the examiner must provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any current bilateral foot disability was caused or aggravated by an injury sustained during either period of active service.  The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  

If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

5.  After completing all indicated development, the RO should readjudicate the Veteran's claims in light of all the evidence that is of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive Supplemental SOC and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  



